Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 11/02/2020, with respect to the rejection(s) of claim(s) 25-38, 41,-43, 45, 46, and 48 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brooks (US 4,922,901).
Please note that the arguments concerning the electronic circuit board (paragraph 1 of the Pre Brief Conference Request) are persuasive.  However, additional arguments are not persuasive and do not overcome the prior art of record as applied in the rejections below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-38, 41-43, 45, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 4,922,901).  
Brooks teaches a control body (14) for an electronic smoking article, the control body comprising: 
an outer housing (26) having a longitudinal axis extending therethrough; an electrical power source (34) positioned within the outer housing; an electronic control circuit (30) positioned within the outer housing (Col 5: lines 50 – 60); 
a pressure sensor (28) attached to the electronic control circuit (Col 8: lines 15 – 19); 
a distal end; and Application/Control Number: 
a proximal end configured to include a wall (wall of receptacle 44) separating an interior of the outer housing from a cavity configured to releasably engage a cartridge (Col 8: lines 67 – 68); and 
an air flow pathway (air inlet openings 54) for air entry into the cavity (44) (Col 7: lines 40 – 47), where the wall separating the interior of the outer housing from the cavity includes at least one pressure channel (passageway 46) extending between a first end that is in fluid communication with the cavity (Col 7: lines 27 – 30) and a second end that opens through the wall to be in fluid communication with the pressure sensor such that air entry into the cavity causes a pressure drop to be communicated through the pressure channel to the pressure sensor (Col 8: lines 7 – 14); 
a sealing member (collar 49) forming a seal substantially surrounding a perimeter of the pressure sensor (Col 7: lines 32 – 49); 
where the outer housing includes a normal air pressure space (within case 26) and a pressure reduction space (from air inlet holes to mouth end 22), and wherein a first end of the pressure sensor is in fluid communication with the pressure reduction space and a second end of the pressure sensor is in fluid 
where the second end of the at least one pressure channel is in fluid communication with the pressure reduction space (Col 9: lines 4 – 10); 
where the seal formed by the sealing member substantially isolates the first end of the pressure sensor from the normal air pressure space; the sealing member includes an opening through which the pressure sensor is in fluid communication with the second end of the at least one pressure channel; the sealing member does not form a sealing contact with the electronic circuit such that the first end of the pressure sensor is in fluid communication with the pressure channel via the at least one opening while the second end of the pressure sensor proximate the electronic circuit is isolated from the at least one pressure channel; the pressure sensor has a central axis extending therethrough, and wherein the central axis of the pressure sensor is substantially perpendicular to the longitudinal axis of the outer housing (seen in fig. 1); 
where the electronic circuit includes a microprocessor, and wherein the microprocessor is configured to establish electrical current flow from the electrical power source in response to the air pressure sensor detecting a reduced the pressure drop (Col 16: lines 14 – 59, Col 9: lines 7 – 13); 
further comprising at least one light emitting diode (LED) attached to the electronic circuit; where the microprocessor is configured to cause the at least one LED to emit a defined lighting signal that corresponds to a status of the 
further comprising one or more electrical contacts extending from the interior of the outer housing and into the cavity (Col 7: lines 20 – 32); 
where the electrical power source comprises a battery (Col 5: line 60); 
where the battery and the electronic circuit each comprise a longitudinal axis that is substantially parallel to the longitudinal axis of the outer housing (fig. 1); 
where the pressure sensor is directly attached to the electronic circuit board and the pressure sensor is attached to the electronic circuit such that one or more electrical contacts of the pressure sensor are in direct contact with the electronic circuit while a body of the pressure sensor is spaced apart from the electronic circuit (via wires, Col 8: lines 15 – 18) 
Brooks further teaches an electronic smoking article comprising a control body according to claim 25 and a cartridge comprising an aerosol precursor composition (Col 6: line 56 – Col 7: line 11) and a heater adapted to vaporize the aerosol precursor composition (Col 5: line 61 – Col 6: line 55). 
Brooks does not expressly disclose that the electronic control circuit is on a circuit board.  However, it is notoriously well known in the art to use circuit boards to hold and connect electronic components such as the circuit diagramed by Brooks in figure 9.  In particular, several integrated circuits (microprocessors) are listed (col. 16, 28-59) and have pins intended to be placed in a circuit board (e.g. breadboard or printed circuit board, etc.).  
Regarding claim 47, Brooks teaches the invention as claimed but is silent to the exact dimensions of the device, and thus is silent to the claimed limitation where the body of the pressure sensor is spaced apart from the electronic circuit board by a distance of 5 mm or less. It would have been obvious to one of ordinary skill in the art at the time the invention was made to space the components apart from each other at a distance of 5 mm or less since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of less than 5 mm between the components in order to make the overall smoking device smaller and more compact.

  Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 4922901) in view of Levin (US 2013/0298905). 
Claim 39: Brooks, as above regarding claim 36, teaches the invention as claimed but is silent to where a portion of the outer housing is light transmissive such that light from the LED is visible therethrough. 
However Levin, considered analogous art in the field of electronic cigarettes, teaches a comparable device having an LED light source to indicate various states of the device where the distal light source is disposed within the distal end of the main body protected under a removable clear or translucent lens tip ([0041]). Thus Levin teaches where a light transmissive portion of the outer housing around the LED is advantageous in both allowing light to shine to the user and also for protecting the LED. 
Claim 44: Brooks, as above regarding claim 25, teaches the invention as claimed but is silent to where the battery the battery is rechargeable and is configured for recharging via a universal serial bus (USB) connection. 
However Levin, considered analogous art in the field of electronic cigarettes, teaches a comparable device having a rechargeable battery and a USB port in the housing for recharging the battery ([0045], [0053]). One of ordinary skill in the art would have found it obvious to incorporate a USB charging port and capability to allow the user to recharge the battery without removing it from the housing.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 4922901) and Levin (US 2013/0298905) as applied to claim 25 above and in further view of Liu (US 2014/0020696). 
Brooks, as above regarding claim 25, teaches the invention as claimed where the cartridge is configured to be removable from the cavity (Col 5: lines 50 – 60) but is silent to where the cavity is configured for a magnetic engagement with the cartridge. 
However Liu, considered analogous art in the field of electronic cigarettes, teaches a comparable device where the smoking unit attachably connects with the power unit as a unitary member by magnetism which allows for convenient and efficient assembly and disassembly of the smoking device ([0019]). One of ordinary skill in the art would have found it obvious to incorporate the same magnetic connections in order to achieve the same benefit. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.